       Case 2:20-cv-01030-TLN-AC Document 7 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   IVIN CAPONE PRINCE,                                No. 2:20-cv-1030 TLN AC
12                      Plaintiff,
13          v.                                          ORDER
14   CALIFORNIA STATE GOVERNOR’S
     OFFICE, et al.,
15
                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 28, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 3.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 6.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
      Case 2:20-cv-01030-TLN-AC Document 7 Filed 06/22/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed May 28, 2020 (ECF No. 3), are ADOPTED

 3   IN FULL; and

 4         2. The Complaint is DISMISSED without leave to amend.

 5         IT IS SO ORDERED.

 6   DATED: June 19, 2020

 7

 8

 9                                                     Troy L. Nunley
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
